Citation Nr: 0506555	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-00 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chronic lumbosacral 
strain.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to July 
1994. 

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision issued by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for scar 
residuals of a left lateral compartment fasciotomy (with a 
noncompensable rating), but denied service connection for 
lumbosacral strain and gastroesophageal reflux disease 
(GERD).  Appeal to the Board was perfected in January 2003, 
as to all three issues.  

In July 2003, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge, 
sitting in Washington, D.C.  In December 2003, the Board 
affirmed the denial of an initial compensable rating for the 
scar residuals claim; dismissed the GERD claim pursuant to 
the veteran's request to withdraw it from appellate 
consideration; and remanded the lumbosacral strain claim for 
further evidentiary development in the form of a VA 
compensation and pension (C&P) orthopedic examination.  The 
veteran apparently took no other action seeking further 
review of the scar residuals claim.  Thus, the only issue now 
before the Board is service connection for lumbosacral 
strain.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim of entitlement to 
service connection for chronic lumbosacral strain.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), as amended, and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004), are met.  The specific bases for remand are 
set forth below.   

In December 2003, the Board remanded this issue, essentially, 
for a VA C&P orthopedic examination to determine whether the 
veteran's current lumbosacral strain is attributable to 
active service in light of service medical evidence 
documenting several complaints of low back pain during active 
duty.  The record indicates that, on May 5, 2004, the AMC 
requested that a C&P "spine" examination be scheduled, 
consistent with the Board's remand order.  In the VCAA notice 
dated on May 5, 2004, the RO informed the veteran that a C&P 
examination would be scheduled and that the medical facility 
at which the examination would take place would contact the 
veteran directly with the date, time, and location of the 
examination.  The record further indicates that an 
examination was scheduled to be held on the morning of May 
19, 2004, exactly two weeks after the AMC requested that an 
examination be scheduled, and that the veteran failed to 
report for the examination.  

The record further includes what apparently is an electronic 
print-out of the notice of the scheduled C&P examination, 
bearing the date of May 19, 2004, the date of the 
examination, and addressed to the veteran at his home address 
of record.  It is not clear to the Board as to when the 
veteran was given notice of the scheduled examination.  If 
the notice was sent to the veteran on May 19, 2004, the day 
of the examination, such notice could hardly be considered 
adequate advance notice so as to afford the veteran 
sufficient time to make arrangements to appear at the 
appointed date.  In light of the foregoing, based upon the 
current record, it is questionable whether the veteran was 
afforded reasonable advance notice of the C&P examination.

Further on the C&P examination scheduling, the Board 
acknowledges that, given the Board's December 2003 remand 
order, the veteran presumably had been on notice as of early 
2004 that a C&P examination would be forthcoming.  Moreover, 
the May 2004 VCAA letter again notified the veteran that a 
C&P examination would be forthcoming, and that the 
consequences of failure to appear for such an examination, 
without good cause, could include denial of the claim.  

Nonetheless, given the lack of definitive evidence showing 
that the veteran did receive timely, reasonable advance 
notice of the specific date, time, and place of the C&P 
medical examination and the Board's prior determination that 
the claim merits further evidentiary development, the Board 
finds that the veteran is not precluded at this juncture from 
being afforded an examination solely due to his purported 
failure to report for the prior examination.  The Board is of 
the opinion that to do so, under these facts, would be 
contrary to fundamental fairness to the veteran and VA's VCAA 
obligations.  

In remanding this appeal for a medical examination, the 
Board's intention is to afford the veteran every reasonable 
opportunity to substantiate his claim.  However, the veteran 
is advised, again, that, if a C&P medical examination is 
scheduled, then it is his responsibility to report for the 
examination and to cooperate in the development of the case.  
Consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2004).        

In consideration of the foregoing, the claim is remanded, via 
the AMC in Washington, D.C., for the following actions, after 
which the RO should conduct a de novo review of the claim:

1.  Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to this claim.    

2.  Schedule the veteran for a VA 
orthopedic examination and give him 
reasonable advance notice of the date, 
time, and place of the examination.  

The examination should result in a 
diagnosis of what disorder or disease the 
veteran now has related to the complaints 
of low back pain, and then an opinion as 
to whether it is at least as likely as 
not (by a probability of 50 percent), 
less likely than not (by a probability 
less than 50 percent), or more likely 
than not (by a probability greater than 
50 percent) that the veteran's low back 
disorder is etiologically related to the 
complaints of back pain during active 
service.  Appropriate diagnostic testing, 
which could include radiology studies, 
should be performed as deemed warranted 
by the examiner.  

The examiner's written opinion should be 
supported by adequate rationale or bases 
therefor.  If the examiner is not able to 
opine as requested herein without 
resorting to conjecture or speculation, 
he should so state and explain the bases 
therefor.  

The examination report should be issued 
after the examiner has reviewed the 
veteran's medical history as documented 
in the claims folder.  The claims folder 
made available to the examiner should 
include a complete copy of this remand 
order.

3.  Associate with the claims folder the 
resulting examination report and 
diagnostic study reports, if any.  

4.  Conduct any other appropriate 
evidentiary development.  Thereafter, 
review the entire record and readjudicate 
the claim.  If the decision is adverse to 
the veteran on any issue, issue a revised 
Supplemental Statement of the Case and 
give the veteran and his representative 
an appropriate amount of time to respond 
to it.  Thereafter, the claim should be 
directed to the Board, if in order.  
     
The veteran is not required to take action in response to 
this remand order, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




